Citation Nr: 1702138	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dilated cardiomyopathy. 

3.  Entitlement to service connection for coronary atherosclerosis / coronary artery disease.

4.  Entitlement to service connection for atrial fibrillation (supraventricular arrhythmia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to June 1958.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the Veteran's claim for additional development in June 2015 and, thereafter, requested a medical opinion from the Veterans Health Administration (VHA) in December 2015.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for coronary atherosclerosis / coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's hypertension was caused by his service-connected major depressive disorder.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's dilated cardiomyopathy is due to in-service ionizing radiation exposure.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's atrial fibrillation was caused by his now service-connected hypertension.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).

2.  Entitlement to service connection for dilated cardiomyopathy is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  Entitlement to service connection for atrial fibrillation is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has current heart and hypertension disabilities due to in-service radiation exposure from nuclear testing as part of Operation Redwing.  In the alternative, he asserts that the disabilities were caused or aggravated by a service-connected disability.  Service records confirm that the Veteran served aboard ship as part of Operation Redwing.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, such as cardio-vascular renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran was not diagnosed with hypertension or a heart disability until multiple years after service.  As such, service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. §  3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. §  3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.  Third, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2), (4) (2016).

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  VA has established special procedures to follow for those seeking compensation for diseases related to exposure to radiation in service.  See Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725  (1984); 38 C.F.R. § 3.311.  This regulation provides that:

In all claims in which it is established that a radiogenic disease first became manifest after service . . . and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided . . . are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.

38 C.F.R. § 3.311 (a)(1).

This regulation establishes a series of chronological obligations upon both parties.  Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be evidence that the Veteran suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  This disease must manifest within a certain time period.  38 C.F.R. § 3.311(b)(5).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311 (c)(1).  Section 3.311(c)(1) requires that the Under Secretary for Benefits determine whether there is sound scientific and medical evidence to support the conclusion that it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service.  Since this determination relies heavily on medical and scientific findings and analysis, the Under Secretary for Benefits may request an advisory opinion from the Under Secretary for Health to assist in carrying out the obligation imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) (authorizing the Under Secretary for Benefits to request an advisory opinion from the Under Secretary for Health).

In this case, the Veteran's service includes recognized involvement in Operation Redwing in 1956.  Thus, the Veteran's claim of exposure to ionizing radiation is conceded.  Initially, the Board observes that although the Veteran meets the criteria for a "radiation-exposed veteran," none of the claimed disabilities are among the diseases listed under either 38 U.S.C.A. § 1112 (c)(2) or 38 C.F.R. § 3.309(d)(2) or listed as "radiogenic diseases" under 38 C.F.R. § 3.311(b)(2).  That said, VA is obliged to consider the merits of a claim in situations where the Veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.

A November 2011 letter from the Veteran's family physician indicated that he had been diagnosed with coronary artery disease, atrial fibrillation, dilated cardiomyopathy, hyperlipidemia, and systemic hypertension.  The physician discussed the Veteran's contentions that he was exposed to 18 atomic blasts while in service and that since that time he had always had some sort of arrhythmia.  The other issues had developed in the last few years.  A May 2012 letter from the same physician indicated that the Veteran had been involved in Operation Redwing and had radiation exposure of 6.2.  The physician stated that the etiology of the cardiomyopathy was unclear, "but it very easily could be associated in some way with his radiation exposure."

Pursuant to the Board's remand, the Veteran was afforded a VA examination in September 2015.  The examiner noted diagnoses of hypertension, coronary artery disease, supraventricular arrhythmia (specifically atrial fibrillation), and cardiomyopathy.  Following examination and diagnostic testing, the examiner acknowledged the Veteran's radiation exposure from nuclear testing during Operation Redwing and that radiation exposure could lead to acute or delayed effects.  That said, the examiner indicated that review of the medical literature indicated that there was no association between radiation exposure and heart or hypertension disabilities.  As such, it was less likely than not that the heart and hypertension disabilities were associated with the in-service radiation exposure.  As to whether the heart or hypertension disabilities were related to his service-connected major depressive disorder, the examiner concluded that it was less likely than not that the major depressive disorder and in-service stressful events caused or contributed to those disabilities.  The rationale was that stress was known to have a short-lived effect on blood pressure and that stress and depression could not cause structural abnormalities, such as an enlarged heart, coronary artery disease, or biatrial enlargement of the heart.

The Board did not find the September 2015 VA examination report adequate and obtained an August 2016 VHA medical opinion.  The reviewing physician noted that ionizing radiation could affect every organ system in the body and that review of the medical literature indicated that ionizing radiation could cause accelerated hypertension.  That said, age also was a strongly proven risk factor for hypertension.  Hypertension, in turn, was a strong risk factor for atrial fibrillation and the physician felt it was more likely than not that the Veteran's hypertension caused the atrial fibrillation than the ionizing radiation.  The physician was unaware of medical literature demonstrating a link between ionizing radiation and atrial fibrillation.  Radiation exposure was a risk factor for restrictive cardiomyopathy and was more commonly related to radiation exposure than dilated cardiomyopathy.  As such, the physician concluded that it was less likely than not that the radiation exposure caused the hypertension, atrial fibrillation, or cardiomyopathy.  As to whether the service-connected major depressive disorder caused the disabilities on appeal, the physician observed that stress, anxiety, and depression caused an increased risk of hypertension, atherosclerosis, and cardiomyopathy.  The physician explained that cardiomyopathy due to stress typically manifested as Takotsubo's cardiomyopathy, which usually happened in the acute or subacute period from days to months after exposure.  The physician gave a qualified opinion regarding the Veteran's hypertension, indicating that if prior to his diagnosis of hypertension the Veteran did not have a significant history of sleep apnea, morbid obesity, lack of exercise, alcohol usage, smoking, or drug abuse, than it was more likely than not that the major depressive disorder played a significant role in the development of hypertension.  In any case, it was "probable" that the service-connected major depressive disorder aggravated the hypertension.  In addition and as noted above, worsening hypertension could have caused increased atrial fibrillation.  The baseline for aggravation could not be determined by the physician.

An October 2016 letter from the Veteran's treating private cardiologist stated that the Veteran's dilated cardiomyopathy was likely secondary to radiation-induced injury as a result of in-service exposure.  The rationale for the opinion was that although the Veteran had other cardiovascular risk factors (such as hypertension, hypercholesterolemia, and atrial fibrillation) they were well-controlled and maintained.  As such, the physician did not believe they contributed to his cardiomyopathy.  In addition, the Veteran did not have a documented history of obstructive sleep apnea, diabetes mellitus, or alcohol / tobacco use that could have contributed to the cardiomyopathy.  As such, it was the physician's opinion that the dilated cardiomyopathy was secondary to radiation-induced injury from exposure in service.  

Thus, the Veteran has diagnosed hypertension, dilated cardiomyopathy, and atrial fibrillation (or at least residuals thereof).  The crucial question, therefore, is whether these disabilities were incurred in or are otherwise the result of his active service, to include exposure to ionizing radiation, or were caused or aggravated by a service-connected disability.  The Board concludes that they were.

As to the hypertension, the August 2016 VHA medical opinion concluded that the hypertension had most likely been aggravated by the Veteran's service-connected major depressive disorder.  In addition, it was more likely than not that the major depression disorder played a "significant role" in the development of the hypertension, in the absence of a significant history of sleep apnea, morbid obesity, lack of exercise, alcohol usage, smoking, or drug abuse.  Other medical records indicate that the Veteran does not have a history of these other risk factors or did not at the time of initial diagnosis.  The Board recognizes that the Veteran's body mass index of 36 was on the borderline of morbid obesity at the time of his initial treatment with VA in March 2003, but there is no indication as to what his body weight was at the time of his initial diagnosis with hypertension.  As such, the Board will defer to the medical evidence of record that the Veteran was not morbidly obese prior to and at the time of his initial diagnosis of hypertension.  The Board notes that the September 2015 VA examination report indicated that psychiatric problems resulted in no long term effect on blood pressure, but the August 2016 VHA opinion stated that there was medical literature to the contrary.  In light of the foregoing, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's hypertension was caused by his service-connected major depressive disorder.

As to the dilated cardiomyopathy, the August 2016 VHA medial opinion stated that it was more likely that ionizing radiation exposure would lead to restrictive cardiomyopathy, rather than dilated cardiomyopathy.  As such, it was less likely than not that the dilated cardiomyopathy was the result of the in-service exposure to ionizing radiation.  By contrast, the October 2016 letter from the Veteran's private treating cardiologist concluded that the most likely cause of the Veteran's dilated cardiomyopathy was his in-service ionizing radiation exposure.  The rationale was that the Veteran's other risk factors were well-controlled or non-existent and it was unlikely that they played a role in the cardiomyopathy.  As such, the most likely cause of the dilated cardiomyopathy was the ionizing radiation exposure.  The Board finds both opinions of significant probative weight.  As such, affording the Veteran the benefit of the doubt, entitlement to service connection is warranted for dilated cardiomyopathy as due to in-service ionizing radiation exposure.

Finally, as to the atrial fibrillation, the August 2016 VHA medical opinion concluded that the most likely cause of the atrial fibrillation was the Veteran's hypertension.  As service connection for hypertension is awarded herein, entitlement to service connection for atrial fibrillation is warranted on a secondary basis.  In reaching that conclusion, the Board acknowledges that the Veteran's atrial fibrillation has been under control since its original diagnosis in 2006, but the September 2015 VA examination report continued the diagnosis, reflecting that an ongoing disability is present.    


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for dilated cardiomyopathy is granted. 

Entitlement to service connection for atrial fibrillation (supraventricular arrhythmia) is granted.



REMAND

The Veteran also claims entitlement to service connection for coronary atherosclerosis / coronary artery disease on the same bases as the other disabilities on appeal.  There appears to be some confusion as to the true nature and extent of the coronary artery disease, as well as the etiology of that heart disability.  Specifically, the September 2015 VA examination report noted a diagnosis of coronary artery disease from November 2010 and concluded that it was not the result of exposure to ionizing radiation and was not caused or aggravated by the service-connected major depressive disorder.  The August 2016 VHA medical opinion, by contrast, is extremely vague about the nature and etiology of the coronary artery disease, stating, "As far as [coronary artery disease] is concerned, I believe he suffers from non-obstructive [coronary artery disease], in my opinion the mild stenosis in the epi-cardial coronary arteries that he has does not explain the cardiomyopathy he suffered, hence I would not consider commenting about it due to its insignificance."  Later, in response to the question of whether the coronary artery disease was caused or aggravated by the service-connected major depressive disorder, the physician stated only, "the [V]eteran does not have significant [coronary artery disease] so I would not comment on that."  Given the disparity in opinion as to the nature of the claimed coronary artery disease and, if it exists, its etiology, the Board concludes that another VA examination is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination for his claimed coronary atherosclerosis / coronary artery disease.  After reviewing the electronic claims file, obtaining a history directly from the Veteran, and conducting a thorough examination, the examiner should offer opinions as to the following:

a) whether it is at least as likely as not (probability of 50 percent or more) that any coronary artery disease, including atherosclerosis, diagnosed at the time of examination or at any point during the appellate time period had its onset during active service or is otherwise related to service, specifically to include as a result of exposure to ionizing radiation in 1956 as part of Operation Redwing;

b) whether it is at least as likely as not (probability of 50 percent or more) that any coronary artery disease, including atherosclerosis, diagnosed at the time of examination or at any point during the appellate time period was caused by a service-connected disability, to include his major depressive disorder, hypertension, atrial fibrillation, and dilated cardiomyopathy; and

c) whether it is at least as likely as not (probability of 50 percent or more) that any coronary artery disease, including atherosclerosis, diagnosed at the time of examination or at any point during the appellate time period was aggravated (i.e., chronically worsened beyond the natural progression) by a service-connected disability, to include his major depressive disorder, hypertension, atrial fibrillation, and dilated cardiomyopathy.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


